Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
					   REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al
(US 6,759,107) in view of JP 2013/146533 (also published as WO2013/146533).
	Tai et al teach a composition comprising an ethylene-vinyl alcohol copolymer, multi-layered polymer particles and 100 ppm of transition metal salt in example 2 and multi-layered structure thereof having good gas barrier properties, oxygen absorbency and good transparency at col. 1, lines 6-17.  Examples 1-4 in table 1 of Tai et al teach 32 or 44 mol % of an ethylene which would meet the recited 20 to 60 mol%.  Tai et al teach extrusion pelletizing at col. 16, lines 21-32.
The instant invention further recites 0.01-10 ppm of an iron compound and an antioxidant over Tai et al.
 would have been obvious to one skilled in the art before the effective filing date of invention and see the following case laws.  
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976): Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990): In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05.
In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955): When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  
	Further, JP teaches a composition comprising polyvinyl alcohol-based copolymer and 0.2 ppm to 10 ppm of a metal compound including iron oxide, iron hydroxide or iron 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 1-10 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of the antioxidant in compositions comprising an ethylene-vinyl alcohol copolymer taught at table 1 of Tai et al since Tai et al teach such modifications as discussed above and since utilization of 0.2 ppm to 10 ppm of a metal compound is well known as taught by JP absent showing otherwise.

Obviously, showing of unexpected results would overcome the rejection.
Applicant asserts that unexpected results by pointing to examples and comparative examples of specification and of Rule 1.132 Declaration filed on Sep. 15, 2021.
But, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Tai et al teach a composition comprising an ethylene-vinyl alcohol copolymer, multi-layered polymer particles and a transition metal salt in the examples which should 
Thus, a comparative example 1 utilizing only the antioxidant would have no probative value.
 The examples 1, 2 and 4 of the 1.132 Declaration would have probative value over comparative examples 2 and 3 utilizing only the iron compound, but scope of claims is broader than showing since the instant claim 1 recites neither an amount of the antioxidant nor a ratio of the antioxidant and the iron compound.  For example, what would be the result for a composition comprising 1 ppm of the antioxidant recited in claim 2 or the ratio of 0.2 recited in claim 3?
In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 6,759,107) in view of JP 2013/146533 (also published as WO2013/146533) as applied to claims 1-5 above, and further in view of Noma et al (US 2009/0311524 A1).
The instant claim 6 further recites a multilayer pipe over Tai et al and JP.  
Noma et al teach a composition comprising polyvinyl alcohol-based copolymer and a multi-layer film thereof having an excellent gas barrier property in abstract.
Noma et al further teach various multi-layer film for tubes (i.e. pipe) in [0062].
 multilayer pipe utilizing the above modified composition of Tai et al and JP having good gas barrier properties and oxygen absorbency since Tai et al teach multi-layered structures and since utilization of various multi-layer film having an excellent gas barrier property for tubes is well-known as taught by Noma et al absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov. 16, 2021                                                /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762